DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on September 1, 2017. It is noted, however, that applicant has not filed a certified copy of the Chinese application as required by 37 CFR 1.55.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the specification: 70.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification

The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it contains more than 150 words.  Correction is required.  See MPEP § 608.01(b).
Claim Objections
The claims are objected to because they include reference characters which are not enclosed within parentheses.  
Reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  See MPEP § 608.01(m).  Numerals 530 and 630 in claim 11 should be placed in parentheses.
Claim Rejections - 35 USC § 112

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-12 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10, line 2, recites “a second elastic component” which is indefinite because it is unclear how there can be a second elastic component without a previously claimed first elastic component.  A first elastic component is disclosed in claim 7, but claim 10 does not depend from claim 7.
Claim 20, lines 1-2, recites “the rotating member is a rotating member according to claim 1” which is indefinite because the rotating members from claims 1 and 13 appear to be the same structure given their similarity in claim language.  How are the rotating members from claims 1 and 13 different from each other?  The Applicant is advised to amend the claim to disclose a specific structural change to the rotating member of claim 13 instead of referring to claim 1.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1, 3, 4, 13, 15, and 20, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by O. M. Jonsson (US 3,308,675).
Regarding claim 1, O. M. Jonsson discloses a remote control, comprising:
a remote-control body (8); and
a control lever assembly at least partially accommodated in the remote-control body;
the control lever assembly comprising:
a housing (5) disposed in the remote-control body;
a rotating member (9, 12) disposed in the housing and rotatably connected to the housing; and
a control lever (1, 7, 50) connected to the rotating member, the control lever driving the rotating member to rotate around at least one direction relative to the housing; wherein
the control lever has a handle (7) and a dust-proof portion (50) connected to the handle, the rotating member being connected to the dust-proof portion, the dust-proof portion being partially accommodated in the housing, and the rotating member being shielded by the dust-proof portion.
Regarding claim 3, O. M. Jonsson discloses that the handle and the dust-proof portion are integrally formed (50 is sealably connected to 7 thus meeting the claim limitation of “integrally formed”.  It is noted that the term “integral” is not necessarily restricted to a one-piece article).

a first rotating member (9), the first rotating member being rotatably connected to the housing to cause the control lever to drive the first rotating member for rotating around a first direction (the arrow on 9 in Figure 2) relative to the housing; and
a second rotating member (12), the second rotating member being connected to the dust-proof portion and being rotatably connected to the first rotating member, to cause the control lever to drive the second rotating member for rotating around a second direction (the arrow on 12 in Figure 2) relative to the housing.
Regarding claim 13, O. M. Jonsson discloses a remote control, comprising:
a remote-control body (8); and
a control lever assembly (1, 7, 50) at least partially accommodated in the remote-control body;
the control lever assembly comprising:
a housing (5) disposed in the remote-control body;
a rotating member (9, 12) disposed in the housing and rotatably connected to the housing;
a control lever (1, 7, 50) connected to the rotating member, the control lever driving the rotating member to rotate around at least one direction relative to the housing; and
a dust-proof cover (50) sleeved on the control lever and connected to the housing.
Regarding claim 14, O. M. Jonsson discloses that the dust-proof cover comprises a fixing portion (the top portion of 50) sleeved on the control lever, an elastic bending 
Regarding claim 15, O. M. Jonsson discloses that the fixing portion, the elastic bending portion and the connecting portion are integrally formed (see Figure 1).
Regarding claim 20, O. M. Jonsson discloses that the rotating member is a rotating member according to claim 1 (O. M. Jonsson reads on claim 1 thus meeting the claim limitation).
Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jiahua (CN 205412243 U; see provided machine translation).
Regarding claim 1, Jiahua discloses a remote control, comprising:
a remote-control body (1); and
a control lever assembly (2-4) at least partially accommodated in the remote-control body;
the control lever assembly comprising:
a housing (2, 3) disposed in the remote-control body;
a rotating member (the bottom part of 4) disposed in the housing and rotatably connected to the housing; and
a control lever (4) connected to the rotating member, the control lever driving the rotating member to rotate around at least one direction relative to the housing; wherein
the control lever has a handle (the part of 4 that is to be engaged by a user during use) and a dust-proof portion (the semi-spherical portion of 4) connected to the handle, the rotating member being connected to the dust-proof portion, the dust-proof 
Regarding claim 2, Jiahua discloses that the dust-proof portion has a hollow semi-spherical shape (see Figure 3).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Jiahua (CN 205412243 U; see provided machine translation) in view of Gassoway et al. (US 2017/0001106 A1).
Regarding claim 3, Jiahua discloses all of the claim limitations, see above, but does not disclose that the handle and the dust-proof portion are integrally formed.
Gassoway et al. teaches a handle (312) and a dust-proof portion (314) that are integrally formed (see Figure 3).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the handle and the dust-proof portion of Jiahua to be integrally formed, as taught by Gassoway et al., for the purpose of providing a stronger rotating member structure through the unitary formation of the rotating member.
Allowable Subject Matter
s 5-9 and 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 10-12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D ROGERS whose telephone number is (571)272-6561.  The examiner can normally be reached on Monday through Friday from 6AM-2:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571)272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/ADAM D ROGERS/           Primary Examiner, Art Unit 3656